IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

JEREL DENEE KENT,

              Petitioner,

v.                                                       Case No. 5D16-3272

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed October 14, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Michael C. Nappi, Office of Regional
Criminal Conflict & Civil Regional Counsel,
Casselberry, for Petitioner.

No appearance for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the June 30, 2016 order

denying amended postconviction motion filed, in Case Number 2010-CF-003649-A, in

the Circuit Court in and for Seminole County, Florida.          See Fla. R. App. P.

9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, ORFINGER, and WALLIS, JJ., concur.